Order issued: October [ ~’ , 2012




                                             In The
                                £ourt of Appeals
                        ifth Bistrirt of exas at Ballas
                                     No. 05-12-01283-CV


                          IN THE INTEREST OF L.S.J., A CHILD


                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-12980-Z


                                           ORDER
       We GRANT the October 15, 2012 second motion for an extension of time to file the

reporter’s record filed by Glenda Johnson, Official Court Reporter for the 256th Judicial District

Court of Dallas County, Texas. Ms. Johnson shall file the reporter’s record on or before October

25, 2012. We caution Ms. Johnson that no further extension of time will be granted in this

accelerated appeal absent extraordinary circumstances.

       Before the Court is also appellant’s October 15, 2012 motion for an extension of time to file

a brief. We DENY appellant’ s motion as premature. Appellant’s brief will be due twenty days after

the reporter’s record is filed. See TEX. R. APP. P. 38.6(a)(2).